Case 1:17-cv-01062-CJB Document 54-1 Filed 03/05/19 Page 1 of 1 PageID #: 1165




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 GENEDICS, LLC,                                  )
                                                 )       Case No. 1:17-CV-01062-VAC-CJB
                PLAINTIFF,                       )
        v.                                       )       PATENT CASE
                                                 )
 META COMPANY,                                   )       JURY TRIAL DEMANDED
                                                 )
               DEFENDANT.                        )


                                     PROPOSED ORDER

       AND NOW, to-wit, this         day of                                 ______ , 2019, upon

consideration of Defendant’s letter request “motion” to vacate default against Meta Company

and Plaintiff’s response thereto, it is hereby ORDERED that that Meta’s letter request to vacate

the Court’s January 29, 2019 Order and the Clerk’s entry of default against Meta is DENIED.




                                     _______________________________________
                                     UNITED STATES MAGISTRATE JUDGE
